          Case 1:20-cr-00054-AJN Document 27 Filed 08/24/20 Page 1 of 7




UNITED STATES DISTRICT COURT                                                                  8/24/20
SOUTHERN DISTRICT OF NEW YORK

United States of America,


                 -v-                                                  20-cr-54 (AJN)

                                                                         ORDER
Tafari Gordon,

                              Defendant.


ALISON J. NATHAN, District Judge:

       On August 24, 2020, the Clerk of Court received by mail the attached letter from the

Defendant. It appears to have been sent before the Court’s August 21, 2020 admonishment that

all further communications must come through appointed counsel. Dkt. No. 25. Because the

Defendant is still represented by Mr. Michael Schachter, the Court will not act on the

communication. Nonetheless, it will docket the letter so that it becomes a part of the record. As

noted in Dkt. No. 26, there is a conference scheduled for tomorrow at which the Court will again

address whether the Defendant is seeking new counsel.

       SO ORDERED.



 Dated: August 24, 2020                           ____________________________________
        New York, New York                                 ALISON J. NATHAN
                                                         United States District Judge
Case 1:20-cr-00054-AJN Document 27 Filed 08/24/20 Page 2 of 7
Case 1:20-cr-00054-AJN Document 27 Filed 08/24/20 Page 3 of 7
Case 1:20-cr-00054-AJN Document 27 Filed 08/24/20 Page 4 of 7
Case 1:20-cr-00054-AJN Document 27 Filed 08/24/20 Page 5 of 7
Case 1:20-cr-00054-AJN Document 27 Filed 08/24/20 Page 6 of 7
Case 1:20-cr-00054-AJN Document 27 Filed 08/24/20 Page 7 of 7
